03/24/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0521


                                      DA 21-0521
                                   _________________

 PLANNED PARENTHOOD OF MONTANA, and
 JOEY BANKS, M.D., on behalf of themselves and
 their patients,

              Plaintiffs and Appellees,

       v.                                                           ORDER

 STATE OF MONTANA, by and through AUSTIN
 KNUDSEN, in his official capacity as Attorney
 General,

              Defendant and Appellant.
                                _________________

      Pursuant to the motion for leave to file an amicus brief in the captioned matter filed
by the Asian Pacific Institute on Gender-Based Violence, et al., and good cause appearing,
      IT IS HEREBY ORDERED that the motion is GRANTED, and Amici are granted
leave the file their amicus brief on March 24, 2022.




                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                  March 24 2022